Citation Nr: 0928352	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Attorney-
in-fact


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran was missing from December 1944 to January 1945, 
had recognized Philippine Guerilla service from January 1945 
to September 1945, and had service with the regular 
Philippine Army from September 1945 to November 1945.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to service connection for the Veteran's cause of death.  

In August 2008, the Board remanded the claim for the purpose 
of affording the appellant's representative the opportunity 
to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000).  In December 2008 and January 2009, the AMC 
sent the appellant's representative correspondence requesting 
that he submit a statement or argument on behalf of the 
appellant's claim.  No response from the representative, 
however, was received.  As VA on two occasions offered the 
appellant's representative the opportunity to submit a 
statement on behalf of the appellant's claim, the Board 
concludes that although no response from the representative 
was received, the appellant was duly afforded her full right 
to representation during all stages of the appeal.  38 C.F.R. 
§ 20.600.  Accordingly, the Board will proceed with an 
evaluation of the appellant's claim.






FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
Veteran's death was previously denied in an April 2002 rating 
decision.  The appellant was informed of the decision and of 
her right to appeal but she did not perfect an appeal of the 
decision.

2.  Evidence received since the April 2002 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the appellant in 
December 2005, prior to the initial AOJ decision in June 
2006.  The content of the notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The claim was 
subsequently readjudicated after providing the appellant with 
an opportunity to respond to the notice.  Furthermore, the 
appellant was told it was her responsibility to support the 
claim with appropriate evidence, and she was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the appellant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim 
on appeal in March 2008 correspondence.  

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the appellant in 
December 2005.  This notice not only told the appellant what 
constitutes new and material evidence but also advised her of 
the reasons for the previous denial of her claim for service 
connection for the cause of the Veteran's death and what 
evidence was needed in order to be considered new and 
material.  The appellant has been given ample time to respond 
to that notice and provide evidence that relates to the 
previously unestablished facts.  

For these reasons, the Board finds that the appellant will 
not be prejudiced by the adjudication of her claim at this 
time.  The appellant either had actual knowledge or a 
reasonable person could be expected to understand what was 
needed.  Thus, even assuming a notice error, the Board 
concludes the error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165, 170 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  Further, the Board finds that the 
post-adjudicatory correspondence and adjudicatory process 
render any notice deficiencies nonprejudicial because the 
appellant was provided notice of the missing elements and 
subsequent adjudication. Accordingly, the Board finds that 
any error in the notices provided to the appellant on her 
claim has not affected the essential fairness of the 
adjudication.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  She 
was told it was her responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, she 
submitted evidence in connection with her claim that shows 
she understood the need to provide VA with information and 
evidence to support her claim.  As such, the Board finds that 
any defects in the notice given to the appellant relating to 
her claim are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all records identified by the appellant.  The 
appellant's available service records are in the claims file.  
Private treatment records are in the record.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the appellant has adequately identified.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008). Since the 
appellant has failed to submit new and material evidence to 
reopen her claim for service connection for the cause of the 
Veteran's death, VA was not obligated to provide a medical 
opinion.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

New and Material Evidence

The RO denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death in an April 
2002 rating decision.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the April 2002 decision became 
final because the appellant did not file a timely appeal.

The claim for service connection for the cause of the 
Veteran's death may be reopened if new and material evidence 
is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The appellant filed this application to reopen her claim in 
November 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service records, post-
service medical records, affidavits from fellow servicemen 
indicating that the Veteran had been with them when they were 
captured as prisoners of war, and the appellant's own 
statements.  The evidence showed that the Veteran died in 
June 1987 and that the cause of his death, as listed on the 
certificate of death, was heart failure.  The RO found that 
there was no evidence confirming that the Veteran had been a 
prisoner of war and that there was no evidence demonstrating 
that his heart failure was related to service.  The claim 
accordingly was denied.  

In her November 2005 application to reopen her claim, the 
appellant stated that she was seeking to reopen her claim on 
the basis that the Veteran had been a prisoner of war and 
that she was therefore entitled to DIC benefits under the 
provisions of the Former Prisoners of War Benefits Act of 
1981, and the Veterans Benefits and Services Act of 1988.  
Former Prisoners of War Benefits Act of 1981, Pub. L. No. 97-
37, 95 Stat. 935 (1981); Veterans Benefits and Services Act 
of 1988, Pub. L. 100-322, 102 Stat. 487 (1988).  In this 
regard, she submitted additional statements suggesting that 
the Veteran had in fact been a prisoner of war, and that she 
was therefore entitled to the provisions of 38 C.F.R. 
§ 3.309(c), as amended in October 2004.  However, VA was not 
able to verify the Veteran's POW status, and the appellant 
therefore is not entitled to the protection of above-cited 
laws.  Accordingly, the Board will proceed with an analysis 
as to whether the appellant's claim may be reopened on the 
basis of the submission of new and material evidence.
In support of her application to reopen the claim, the 
appellant also submitted certification from the Philippine 
Army indicating that the Veteran had been a prisoner of war 
from October 30, 1942, to January 10, 1943.  Other new 
evidence includes the appellant's written statements alleging 
that the cause of the Veteran's death was related to his 
service, and specifically to his status as a former prisoner 
of war.

The Board finds that new and material evidence sufficient to 
reopen the claim for service connection for the cause of the 
Veteran's death has not been received.  First, the service 
department has determined that Veteran did not meet the 
criteria for consideration as a POW.  The Philippine document 
submitted by the appellant does not provide a reasonable 
basis upon which to question the findings certified by the 
appropriate service department.  The Board acknowledges that 
in the Philippine document the appellant submitted, it was 
reported that the appellant had POW status from October 30, 
1942, to January 10, 1943.  Nevertheless, this determination 
is not binding upon the Board or VA.  See 38 C.F.R. § 3.1(y); 
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  As such, the probative value of this evidence 
supporting the appellant's claim is overcome by the service 
department determination against it, and is insufficient to 
reopen the claim.

Neither may the claim be reopened on the basis of the 
statements submitted by the appellant.  The appellant's 
statements are new but not material.  The appellant, as a 
layperson without ostensible medical expertise, is not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
While the appellant can attest to the Veteran's symptoms 
(including worsening of symptoms) that he experienced, she 
lacks the medical competence to relate the cause of his death 
to his service.  Additionally, the appellant's statements are 
mainly cumulative of those considered at the time of the last 
final decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in April 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been received.  Thus, the claim for service connection 
for the cause of the Veteran's death is not reopened and the 
benefits sought on appeal remain denied.  


ORDER

Service connection for the cause of the veteran's death 
remains denied because new and material evidence has not been 
received to reopen the claim.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


